O ahead and DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on 12/30/2020. Claims 1-20 are pending in the application and have been examined.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: input module in claims 1 and 3 decoding module claims 1, 4 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-14 are rejected under 35 U.S.C. 101 because the claimed invention recites a mathematical formula or calculation that is used to compute a keyword score. 
Thus, the claims recites a mathematical concept. 
 	The limitation of deriving the keyword score by an equation, as drafted, is a process that, under its broadest reasonable interpretation, recites a mathematical concept. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Minsub et. al US Patent Application Publication 2014/0337030 in view of Ganapathiraju et. al, US Patent Application Publication 2014/0025379.
Regarding claim 1, Minsub teaches a speech recognition system comprising: an acoustic model configured to receive an acoustic input from an input module, divide the acoustic input into audio clips, and return scores evaluated for the audio clips (see Minsub, 0035] The voice activation unit 236 includes a segmentation unit 310, a feature extractor 320, the feature buffer 330, a feature statistics generator 340; feature statistics generator generates the scores);  a history buffer configured to store history information corresponding to the possible path in the decoding graph module (see Minsub, [0054] In the illustrated method, during a time period T, the feature processing unit 350 receives and normalizes a first number of sound features from the output of the feature buffer 330 at 610 and 612 while a next sound feature of a second plurality of sound features is written into the feature buffer 330 at 606.); and
a decoder connected to the acoustic model, the decoding graph module, and the history buffer, and configured to receive the scores from the acoustic model, loop up the possible path in the decoding graph module, and predict an output keyword (see Minsub [0059] After the feature processing unit 350 has normalized the sound feature at 628, the keyword score calculation unit 360 receives the normalized sound feature and determines a keyword score for the normalized sound feature at 630, as described above with reference to FIG. 2. Then at 632, the keyword detection unit 370 receives the keyword score for the normalized sound feature and determines whether the keyword score is greater than the threshold score).  However, Minsub doesn’t teach a decoding graph module configured to store a decoding graph having at least one possible path of the keyword.
However, Ganapathiraju teaches a decoding graph module configured to store a decoding graph having at least one possible path of the keyword (see Ganapathiraju, Fig. 2 and [0037] The keyword model, 110, which may be formed by concatenating phoneme hidden Markov models (HMMs), and the signal from the audio stream, 135, may both then be fed into a recognition engine for pattern matching, 140. The task of the recognition engine may be to take a set of keyword models and search through presented audio stream to find if the words were spoken ).
Minsub and Ganapathiraju  are considered to be analogous to the claimed invention because they relate to real time audio frame processing for keyword detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Minsub on detecting a target keyword from an input sound stream with the real time keyword spotting teachings of Ganapathiraju to improve efficacy of keyword spotters more pervasive in real-time speech analytics systems ( see Ganapathiraju, [0006]).
	Regarding claim 2, Minsub in view of Ganapathiraju teach the speech recognition system of claim 1. Minsub further teaches wherein the decoder is configured to save the history information of the keyword in the history buffer (see Minsub, [0045] FIG. 5 illustrates a diagram of the feature buffer 330 showing sound features that are received from the feature extractor 320 and output to the feature processing unit 350 over a time period from T.sub.1 through T.sub.M, according to one embodiment of the present disclosure. In some embodiments, each of the time periods T.sub.1 through T.sub.M indicates a time period between receiving a current sound feature and a next sound feature in the feature buffer 330).  
	Regarding claim 3, Minsub in view of Ganapathiraju teach the speech recognition system of claim 1. Minsub further teaches wherein the input module is a microphone, a sensor, or a data receiver (see Minsub, [0028] The sound sensor 220 may be configured to receive the input sound stream 210 and provide it to the speech detector 234 in the DSP 232. The sound sensor 220 may include one or more microphones or any other types of sound sensors that can be used to receive, capture, sense, and/or detect the input sound stream 210. In addition, the sound sensor 220 may employ any suitable software and/or hardware for performing such functions).
	Regarding claim 4, Minsub in view of Ganapathiraju teach the speech recognition system of claim 1. Ganapathiraju further teaches wherein the decoding graph module is implemented as a finite-state transducer (FST) (see Ganapathiraju, Fig. 2, [0039] FIG. 2 is a diagram illustrating a concatenated HMM model. A keyword model may be formed by concatenating phoneme HMMs; keyword model interpreted as decoding graph module).  
	Regarding claim 5, Minsub in view of Ganapathiraju teach the speech recognition system of claim 1. Minsub further teaches wherein the scores returned by the acoustic model are based on phonemes, syllables, tri-phones, or other suitable linguistic units, or hidden Markov model states or other suitable model states (see Minsub, [0032-0033] . For each processed sound feature, an observation score may be determined for each of the states by using any suitable probability model such as a GMM, a neural network, and a SVM ).
	Regarding claim 6, Minsub in view of Ganapathiraju teach the speech recognition system of claim 1. Ganapathiraju further teaches wherein the possible 5path in the decoding graph module is expressed as a chain of nodes (see Ganapathiraju, [0039] FIG. 2 is a diagram illustrating a concatenated HMM model. A keyword model may be formed by concatenating phoneme HMMs).
	Regarding claim 7, Minsub in view of Ganapathiraju teach the speech recognition system of claim 6. Ganapathiraju further teaches wherein the nodes store sub-word units composing the keyword, and the sub-word units are phonemes, syllables, tri-phones, or other suitable linguistic units, or hidden 10Markov model states or other suitable model states of the keyword (see Ganapathiraju, [0039] For example, the keyword model 200 for the word "rise" is constructed from the monophone models of the phonemes that comprise its pronunciation. The phonemes comprising the pronunciation of "rise" are "r", "ay", and "z". Each phoneme has three states present consisting of a beginning portion of sound 210, a central portion of sound 211, and trailing portion of sound 212).
Regarding claim 8, Minsub in view of Ganapathiraju teach the speech recognition system of claim 7. Minsub further teaches wherein the history information in the history buffer includes a score, and/or a timestamp, and/or a signal-to-noise ratio (SNR) for each node (see Minsub, [0038] The feature statistics generator 340 accesses the sound features received in the feature buffer 330 and generates feature statistics of the sound features. The feature statistics may include at least one of a mean .mu., a variance .sigma..sup.2, a maximum value, a minimum value, a noise power, a signal-to-noise ratio (SNR), a signal power, an entropy, a kurtosis, a high order momentum, etc. that are used in processing the sound features in the feature processing unit 350. See Minsub[0041] After the feature processing unit 350 finishes normalizing the initially received sound features based on the initial feature statistics, the feature processing unit 350 normalizes the next sound feature based on the feature statistics updated with the next sound feature. The keyword score calculation unit 360 receives the first number of normalized sound features from the feature processing unit 350 and determines a keyword score for each of the normalized sound features).
Regarding claim 9, Minsub in view of Ganapathiraju teach the speech recognition system of claim 8. Ganapathiraju further teaches wherein a beginning node stores a beginning silence before the keyword, and an end node stores an end silence after the keyword (see Ganapathiraju, [0043] FIG. 4 is a diagram illustrating a speech signal 400 showing a spoken keyword 410 surrounded by garbage models 405, 415. A keyword is spoken as a part of a continuous speech stream. In the segment of audio between t.sub.o and t.sub.s, the garbage model 405 takes precedence, as it matches non-keyword audio portions. The accumulated score during this period is represented by S.sub.1 in the following equations. Similarly, in the audio segment t.sub.e to t.sub.N, the garbage match score is represented by S.sub.2; garbage model with non-keyword portions interpreted as silence nodes before keyword and after keyword (as Start and End in Ganapathiraju Fig. 2)). 
Regarding claim 10, Minsub in view of Ganapathiraju teach the speech recognition system of claim 8. Ganapathiraju further teaches wherein the history information includes keyword alignment information generated based on the timestamps of the nodes (see Ganapathiraju, [0037] Keyword spotting may now simply become a problem of computing probability of generating the trajectory given the keyword model. This operation may be achieved by using the well-known principle of dynamic programming, specifically the Viterbi algorithm, which aligns the keyword model to the best segment of the audio signal, and results in a match score. See Ganapathiraju [0038] The resulting keywords may then be reported in real-time, 145. The report may be presented as a start and end time of the keyword in the audio stream with a confidence value that the keyword was found ).  
Regarding claim 16, Minsub in view of Ganapathiraju teach the speech recognition system of claim 9. Ganapathiraju further teaches wherein the decoder is configured to regard data of the acoustic input as a garbage word when a certain node score of the acoustic input lies in or below a low level (see Ganapathiraju, [0043] FIG. 4 is a diagram illustrating a speech signal 400 showing a spoken keyword 410 surrounded by garbage models 405, 415. A keyword is spoken as a part of a continuous speech stream. In the segment of audio between t.sub.o and t.sub.s, the garbage model 405 takes precedence, as it matches non-keyword audio portions).  
Regarding claim 17, Minsub in view of Ganapathiraju teach the speech recognition system of claim 9. Ganapathiraju further teaches further comprising an additional full function analyzer connected to the decoder, wherein the decoder is used as a primary stage of decoding, and the additional full 15function analyzer is used as a secondary stage of decoding (see Ganapathiraju, [0060] In operation 825, the system computes empirical metrics, such as comparison to anti-word scores, mismatch phoneme percentage, match phoneme percentage, and/or duration penalized probability, to name just a few non-limiting examples. The metrics are used to compute secondary data and may serve as an additional check before reporting keyword found events; interpreted as full function analyzer for secondary stage of decoding).
Regarding claim 18, Minsub in view of Ganapathiraju teach the speech recognition system of claim 17. Ganapathiraju further teaches wherein when a certain node score of the acoustic input lies in or below a medium level, data of the certain node is extracted by the decoder and sent to the additional full function analyzer for detailed analysis (see Ganapathiraju, [0046-0049] Mismatch phoneme percentage determines the number of phonemes of the keyword that mismatch the audio signal, even though the overall keyword probability from the Viterbi search was found as a match. Analogous to the mismatch phoneme percentage, the match phoneme percentage measure computes the percentage of phonemes that match the audio signal. The percentage of fit phonemes may be expected to be above a preset threshold for the keyword found event to be reported. The duration penalized score for a keyword may be represented by the average of all its phoneme scores. By doubling the scores for long phonemes, this metric emphasizes mismatches created by spurious phonemes and thus lowering false alarms; interpreted as additional full function analyzer).
Regarding claim 19, Minsub in view of Ganapathiraju teach the speech recognition system of claim 1. Minsub further teaches wherein the speech recognition system is used as an automatic speech recognition (ASR) system or a keyword spotting (KWS) system (see Minsub, [0035] FIG. 3 illustrates a block diagram of the voice activation unit 236 configured to detect a target keyword by processing a plurality of sound features. When the keyword detection unit 370 in the voice activation unit 236 detects the target keyword, it generates an activation signal to turn on the voice assistant unit 238).  
Regarding claim 20, Minsub in view of Ganapathiraju teach the speech recognition system of claim 1. Minsub further teaches wherein the speech 20recognition system is implemented in a cloud server or in a local computing device (see Minsub, [0026] FIG. 2 illustrates a block diagram of the mobile device 120 configured to detect a target keyword from an input sound stream 210 and activate a voice assistant unit 238). 
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Minsub et. al US Patent Application Publication 2014/0337030 in view of Ganapathiraju et. al, US Patent Application Publication 2014/0025379 further in view of R. C. Rose et. al. , "A hidden Markov model based keyword recognition system," International Conference on Acoustics, Speech, and Signal Processing, 1990, pp. 129-132 vol.1.
Regarding claim 11, Minsub in view of Ganapathiraju teach the speech recognition system of claim 9 but fail to teach wherein the decoder is 25configured to derive an exact keyword score by an equation: 
    PNG
    media_image1.png
    14
    171
    media_image1.png
    Greyscale
 18where Sex kw represents the exact keyword score, Stotal represents a keyword score, Ssill represents a beginning silence score, and Ssi12 represents an end silence score.  However, Rose teaches wherein the decoder is 25configured to derive an exact keyword score by an equation: 
    PNG
    media_image1.png
    14
    171
    media_image1.png
    Greyscale
 18where Sex kw represents the exact keyword score, Stotal represents a keyword score, Ssill represents a beginning silence score, and Ssi12 represents an end silence score (see Rose, pg. 131, sect 4.2, equation 2, SLR is interpreted as exact keyword score and SBA is interpreted as the beginning and end silence scores ).
Minsub, Ganapathiraju and Rose  are considered to be analogous to the claimed invention because they relate to audio frame processing for keyword detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Minsub and Ganpathiraju on detecting a target keyword from an input sound stream with non-keyword modeling teachings of  Rose to improve separation keyword speech from a background of non-keyword speech ( see Rose, pg. 129, sect. 1).
Regarding claim 12, Minsub in view of Ganapathiraju further in view of Rose teach the speech recognition system of claim 11 . Rose further teaches wherein the decoder is configured to derive a normalized exact keyword score by an equation: 
    PNG
    media_image2.png
    34
    112
    media_image2.png
    Greyscale
 where Snormkw represents the normalized exact keyword score, Sex kw represents the exact keyword score, and Dex kw represents an exact keyword duration (see Rose, pg. 129, equation 1, SKW is interpreted as the normalized keyword score and TF -TI as the keyword duration ).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Minsub et. al US Patent Application Publication 2014/0337030 in view of Ganapathiraju et. al, US Patent Application Publication 2014/0025379 further in view of R. C. Rose et. al. , "A hidden Markov model based keyword recognition system," International Conference on Acoustics, Speech, and Signal Processing, 1990, pp. 129-132 vol.1 further in view of Erell et. al, US Patent 5,77,8342.
Regarding claim 13, Minsub in view of Ganapathiraju in view of Rose teach the speech recognition system of claim 11 but fail to teach wherein the decoder is configured to derive an overall normalized SNR score by an equation: 
    PNG
    media_image3.png
    36
    192
    media_image3.png
    Greyscale
 where Soverall norm snr represents the overall normalized SNR score, Sex kw represents the exact keyword score, and SNRavg_exkw represent an 15average SNR measured in an exact keyword duration.  
However, Erell teaches wherein the decoder is configured to derive an overall normalized SNR score by an equation: 
    PNG
    media_image3.png
    36
    192
    media_image3.png
    Greyscale
 where Soverall norm snr represents the overall normalized SNR score, Sex kw represents the exact keyword score, and SNRavg_exkw represent an 15average SNR measured in an exact keyword duration (see Erell, col 7, lines 10-15 The decision unit 36 rejects recognized words whose recognition score S is too poor. Unit 36 has a noise-adapted acceptance criterion which is a function of the score level and of the signal to noise ratio (SNR) of the speech segment, as provided by unit 20; the function is interpreted as the equation for the normalized SNR score). 
Minsub, Ganapathiraju, Rose and Erell  are considered to be analogous to the claimed invention because they relate to audio frame processing for pattern recognition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Minsub, Ganpathiraju and Rose on detecting a target keyword from an input sound stream with the pattern recognition score under different noisy condition teachings of Erell to improve pattern recognition in adverse background noise conditions ( see Erell, col 1 lines 5-7).
Regarding claim 14, Minsub in view of Ganapathiraju in view of Rose teach the speech recognition system of claim 11 but fail to teach wherein the decoder is configured to derive a regional normalized SNR score by an equation: 
    PNG
    media_image4.png
    39
    227
    media_image4.png
    Greyscale
 where Sregionalnorm_snr represents the regional normalized SNR 20score, Ssub-wordi represents an i-th sub-word unit score, and 19SNRsub-wordi represents an SNR measured in an i-th sub-word unit duration.  
However, Erell teaches wherein the decoder is configured to derive a regional normalized SNR score by an equation: 
    PNG
    media_image4.png
    39
    227
    media_image4.png
    Greyscale
 where Sregionalnorm_snr represents the regional normalized SNR 20score, Ssub-wordi represents an i-th sub-word unit score, and 19SNRsub-wordi represents an SNR measured in an i-th sub-word unit duration (see Erell, col 7 lines 15-20 FIG. 2 illustrates the acceptance criterion and is a graph of the score value versus SNR. The graph of FIG. 2 is divided into three sections, an acceptance area 80, a rejection area 82 and a conditional acceptance area 84. Furthermore, there are two SNR thresholds, SNR0 and SNR1, and three score thresholds, SCORE0, SCORE1 and SCORE2; acceptance criterion is interpreted as representing the regional normalized SNR score).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Minsub et. al US Patent Application Publication 2014/0337030 in view of Ganapathiraju et. al, US Patent Application Publication 2014/0025379 further in view of Hayakawa, US Patent Application Publication 2017/0148429.
Regarding claim 15, Minsub in view of Ganapathiraju teach the speech recognition system of claim 9 but fail to teach wherein the keyword 5is segmented into phonemes put into the nodes, but the history information is arranged based on syllables. 
However, Hayakawa teaches wherein the keyword 5is segmented into phonemes put into the nodes, but the history information is arranged based on syllables (see Hayakawa, [0040] The feature extraction unit 21 stores a feature vector for each frame in the storage unit 14 as sample data for learning, together with identification information representing the state (triphone or monophone) of the phoneme HMM associated with this frame and time label information (to be referred to as “label data” hereinafter) representing the time information of the state label of the phoneme HMM; feature vector for each frame in storage unit is interpreted as history information).
Minsub, Ganapathiraju and Hayakawa are considered to be analogous to the claimed invention because they relate to audio frame processing for keyword detection. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Minsub and Ganapathiraju on detecting a target keyword from an input sound stream with the feature storage information teachings of Hayakawa to improve the accuracy of keyword detector ( see Hayakawa, [0008]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
M. Akbacak et. al.  "Rich system combination for keyword spotting in noisy and acoustically heterogeneous audio streams," 2013 IEEE International Conference on Acoustics, Speech and Signal Processing, 2013, pp. 8267-8271, teaches retrieving spoken information from noisy and heterogeneous audio archives using rich system combination with a diverse set of robust modules and audio characterization (see Akbacak, Fig. 1).
	Kadirkamanathan, US Patent Application Publication 2010/0223056 teaches a method for continuous speech recognition engine that includes a fine speech recognizer model (see Kadirkamanathan, [0004]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANDINI SUBRAMANI whose telephone number is (571)272-3916. The examiner can normally be reached Monday - Friday 12:00pm - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on (571)272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANDINI SUBRAMANI/Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656